INTHE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
COUNTY DEPARTMENT. CHANCERY DIVISION
GENERAL CHANCERY SECTION

 

ETHAN ROACH. on behalf of himself and all
other person similarly situated known and

unknown, CASE NO. 19CH 1107
Plaintiff,
CALENDAR 1]

Vv.

WALMART, INC,

 

Defendant.

 

ORDER

This matter came before the Court on the motion of Defendant Walmart Inc. (“Walmart” _
or “Defendant’) to dismiss the putative Class Action Complaint of Plaintiff Ethan Roach. For the
reasons explained below, the motion is denied.

Background

Plaintiff was required to scan his palm at the beginning and end of his work shifts at
Walmart’s photo lab in Litchfield, Illinois. In this lawsuit, he alleges that Walmart failed to
properly disclose and obtain releases related to its use of his biometric information, in violation
of the Illinois Biometric Information Privacy Act (“BIPA”). In his Complaint, brought
individually and on behalf of a class of similarly-situated employees in Illinois, Plaintiff asks for
statutory liquidated damages and an injunction under BIPA.

Walmart moves to dismiss the Complaint under Sections 2-619 and 2-615 of the Illinois
Code of Civil Procedure. Walmart argues that Plaintiff does not have standing under the IIlinois
Constitution to bring this action and that Plaintiff's claims are barred by a one-year statute of
limitations.

Applicable Law

The purpose of a section 2-619 motion to dismiss is to dispose of issues of law and easily
proved issues of fact at the outset of litigation. Van Meter v. Darien Park Dist., 207 Ill. 2d 359,
367 (2003). Dismissal of a complaint pursuant to section 2-619(a)(9) is permitted where “the
claim asserted against defendant is barred by other affirmative matter avoiding the legal effect of
or defeating the claim.” Jd. The affirmative matter must negate the cause of action completely.
Id.
In Illinois, lack of standing is an affirmative defense that the defendant must plead and
prove. Greer v. Illinois Housing Dev. Auth., 122 Ill. 2d 462, 494 (1988). In ruling on a 2-619
motion to dismiss, the Court must view the pleadings and supporting materials in the light most
favorable to the non-movant. Van Meter, 207 Ill. 2d at 367-68.

Motions to dismiss based on the statute of limitations are generally brought under section
2-619(a)(5S), Walmart instead brings this argument under section 2-615 because “it appears from
the face of the complaint that the statute of limitations has run.” Def. Memo at p. 4; Cangemi y.
Advocate S. Suburban Hosp., 364 Ill. App. 3d 446, 456 (1st Dist. 2006). Whether the motion is
considered under 2-615 or 2-619, the statute of limitations is an affirmative defense, which
Walmart has the burden to plead and prove.

ANALYSIS

Standing

In arguing that Plaintiff does not have standing, Defendant has a huge hurdle to
overcome: the [linois Supreme Court’s recent decision in Rosenbach vy. Six Flags Entm't Corp.,
2019 IL 123186. Rosenbach turned on an interpretation of section 20 of BIPA, which allows
persons “aggrieved” by a violation of BIPA to bring a private action in state or federal court. 740
ILCS 14/20.

In Rosenbach, the central issue was:

whether one qualifies as an “aggrieved” person and may seek liquidated damages and
injunctive relief [under BIPA] if he or she has not alleged some actual injury or adverse
effect, beyond violation of his or her rights under the statute.

2019 IL 123186, § 1, The First District Appellate Court answered this certified question in the
negative. The Supreme Court reversed, stating in part:

The Act vests in individuals and customers the right to control their biometric
information by requiring notice before collection and giving them the power to say no by
withholding consent. Patel, 290 F. Supp. 3d at 953, ... When a private entity fails to
adhere to the statutory procedures, as defendants are alleged to have done here, “the right
of the individual to maintain [his or] her biometric privacy vanishes into thin air. The
precise harm the Illinois legislature sought to prevent is then realized.” /d. This is no
mere “technicality,” The injury is real and significant,

Id. at §| 34 (emphasis added).

Faced with this precedent, Walmart bases its standing argument not on the BIPA statute,
but on the Illinois Constitution. Caselaw is not as clear as Walmart would have the Court believe
that standing in Illinois is governed by the Illinois Constitution as opposed to Illinois common
law. (Compare, e.g., Lyons v. Ryan, 324 Ill. App. 3d 1094, 1102 n. 5, aff'd, 201 Ill. 2d 529
(2002) with Belleville Toyota, Inc. v. Toyota Motor Sales, U.S.A., Inc., 199 Ill, 2d 325 (2002) and
Duncan v. FedEx Office & Print Servs., 2019 IL App (1st) 180857, § 21). Regardless of whether

2
the standard flows from the Illinois Constitution or common law, the parties do agree on the
applicable standard:

[S]tanding in Illinois requires only some injury in fact to a legally cognizable interest.
More precisely, the claimed injury, whether “actual or threatened” must be: (1) “distinct
and palpable;” (2) “fairly traceable” to the defendant's actions; and (3) substantially likely
to be prevented or redressed by the grant of the requested relief.

Greer, 122 Ill. 2d at 492-93 (internal citations omitted).

Walmart argues that “standing requirements of the Illinois Constitution require more than
an alleged violation of the specific procedural mandates of BIPA” and that Plaintiff lacks
standing because he has not alleged a “‘distinct and palpable’ injury-in-fact.” Def. Memo at p. 5,
9.

It is a defendant’s duty to plead and prove Jack of standing, not a plaintiff's duty to allege
standing. Greer, 122 Il. 2d at 494. Beyond that, the court in Rosenbach held that a violation of
BIPA is a “real and significant” injury. If it is “real and significant” for purposes of BIPA, it
follows that it is “distinct and palpable” for purposes of common law or the Illinois Constitution.

Walmart has cited no Illinois case where a claim for violation of BIPA was dismissed for
lack of common-law or constitutional standing notwithstanding a finding of standing under
BIPA. Instead, Walmart relies heavily on federal cases and on the holding of the Second District
Illinois Appellate Court in Maglio v. Advocate Health and Hospitals Corp., 2015 IL App (2d)
140782.

The federal cases are of limited value on the standing issue. The Illinois Supreme Court
has recognized that “state courts are more liberal in recognizing the standing of parties than the
federal courts.” People v. 1,124,905 United States Currency, 177 Ill. 2d 314, 329-330 (1997). As
the court stated in Duncan, “a state’s standing doctrine is ‘the business’ of its own courts.” 2019
IL App (1st) 180857, ¥ 25.

The Second District’s Maglio case is distinguishable. It found that the plaintiff lacked
standing because the alleged injuries were “speculative.” More on point is the First District’s
recent decision in Duncan, supra, which stated, “under Illinois law, when a plaintiff alleges a
statutory violation, no ‘additional requirements’ are needed for standing.” /d. at § 23. The Illinois
Supreme Court denied the petition for leave to appeal in Duncan on September 25, 2019, so
Walmart is wrong when it says Duncan is of “dubious precedential value.” Def. Reply at p. 8;
2019 IL App (ist) 180857.

Duncan involved a claim brought in state'court under the federal Fair and Accurate
Credit Transactions Act of 2003 (“FACTA”), 15 U.S.C. § 1681 et seq (2012). Among other
things, FACTA requires that no more than the last five digits of a credit card number be printed
on a receipt. Like BIPA, FACTA contains a provision for statutory damages in the event of a
violation. The defendant in Duncan argued that the plaintiff “lacked standing because she failed
to allege any injury beyond the improper disclosure of the first two digits of her credit card
number... .” Jd. at { 7. The court rejected this argument, Analyzing standing under the “distinct
and palpable injury-in-fact” standard, the court looked to the FACTA statute to understand the
nature of the alleged injury. It stated,

In enacting FACTA, Congress elevated intangible harms associated with the printing of
more than the last five digits of a person's card number to the status of legally cognizable
injuries. Duncan's complaint alleges “the very harm that Congress sought to prevent by
turning the disclosure of such information into an actionable tort... .”

Id. at | 25.

Similarly, the Rosenbach court stated that, when a company fails to adhere to the
requirements of BIPA, “[t]he precise harm the Illinois legislature sought to prevent is then
realized.” 2019 IL 123186, § 34. Walmart characterizes the violations in this case as “purely
procedural” or “merely technical.” Rosenbach held that a violation of BIPA is “no mere
‘technicality,’” but rather a “real and significant” injury.

The Court holds that Walmart failed to meet its burden to plead and prove lack of
standing.

Statute of Limitations

Walmart argues that Plaintiffs claim is barred by the statute of limitations. BIPA does
not contain its own statute of limitations, so Walmart contends that the claim should be governed
by the one-year statute applicable to what it calls the “most analogous common law claim”
invasion-of-privacy claims. That statute provides:

 

Actions for slander, libel or for publication of matter violating the right of privacy, shall
be commenced within one year next after the cause of action accrued.

735 ILCS 5/13-201,

This is not the applicable statute of limitations. The gravamen of the Complaint is not
“publication” of matter violating Plaintiff's right of privacy, but rather the improper collection
and storage of Plaintiff's private biometric information in violation of BIPA. The applicable
statute of limitations is the 5-year “catch-all” provision of 735 ILCS 5/13-205. Plaintiff filed his
Complaint wel] within that period.

ereun
Defendant’s Motion to Dismiss is denied. piprownsanl®
gc 14 WS
2091

ENTERED: ee
circu

 

Judge Pamela McLean Meyerson
